PER CURIAM.
Defendant appeals from a judgment of conviction and sentences for armed robbery with a firearm. We affirm.
We fínd no error in the trial court’s conduct of the Neil and Melbourne1 inquiries attendant to the State’s peremptory challenge of a venire member, and the defendant’s objection to that challenge. See Heggan v. State, 745 So.2d 1066, 1068 (Fla. 3d DCA 1999) (holding that where transcript of voir dire clearly indicates that judge accepted state’s valid proffered neutral reason to support exercise of peremptory challenge, “compliance with Melbourne analysis does not require the incantation of magical words.”).
Finding no merit in the remaining points on appeal, we affirm.
AFFIRMED.

. Melbourne v. State, 679 So.2d 759 (Fla.1996); State v. Neil, 457 So.2d 481 (Fla.1984).